DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13, 2022.
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on July 13, 2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2 and 5-7  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 6-8 of copending Application No. 17/398,820 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application17/398822

Co-Pending 17/398820
1. A method comprising: causing a device to be placed in a processing chamber of an electronics processing system, wherein the device comprises a first layer deposited on a surface of the device and a second layer deposited on the first layer, wherein the first layer comprises a first sense material deposited on a first portion of the surface and a second sense material deposited on a second portion of the surface, and wherein the second layer comprises a first etch material deposited on the first sense material and a second etch material deposited on the second sense material; measuring, during an etch process performed for the device at the processing chamber, a first amount of time from an initiation of the etch process to a detection of a first indication of completion of etching of the first etch material, and a second amount of time from the initiation of the etch process to a detection of a second indication of completion of etching of the second etch material, wherein the etch process etches the second layer of the device based on an initial set of etch parameter settings; determining a first etch rate of the processing chamber, based on the first amount of time and a thickness of the second layer of the etched device, and a second etch rate of the processing chamber, based on the second amount of time and the thickness of the second layer of the etched device; determining, based on the first etch rate and the second etch rate, a selectivity of the etch process performed at the processing chamber; and determining, based on the selectivity of the etch process, an optimized set of etch parameter settings to be applied at the processing chamber during subsequent etch processes.
1. A method comprising: causing a device to be placed in a processing chamber of an electronics processing system, wherein the device comprises a first layer deposited on a surface of the device, and a second layer deposited on the first layer, wherein the first layer comprises a first sense material, and the second layer comprises an etch material; measuring, during an etch process at the processing chamber, a first amount of time from an initiation of the etch process to a detection of a first indication of completion of etching of the second layer at a first portion of the surface of the device, wherein the etch process etches the second layer of the device based on an initial set of etch parameter settings; determining, based on the measured first amount of time and a thickness of the second layer, a first etch rate of the processing chamber; and determining, based on the first etch rate of the processing chamber, an optimized set of etch parameter settings to be applied at the processing chamber during subsequent etch proces3.

 The method of claim 2, further comprising: measuring, during the etch process, a second amount of time from the detection of the first indication to a detection of a second indication that the first optical signature satisfies an optical threshold criterion; and determining, based on the measured second amount of time, that an overall etch rate of the processing chamber is not uniform across the surface of the device, wherein the optimized set of etch parameter settings is determined to cause the overall etch rate of the processing chamber to be uniform across the surface of the device.

3. The method of claim 2, further comprising: measuring, during the etch process, a second amount of time from the detection of the first indication to a detection of a second indication that the first optical signature satisfies an optical threshold criterion; and determining, based on the measured second amount of time, that an overall etch rate of the processing chamber is not uniform across the surface of the device, wherein the optimized set of etch parameter settings is determined to cause the overall etch rate of the processing chamber to be uniform across the surface of the device
2. The method of claim 1, wherein the first indication of completion of etching the first etch material comprises a first optical signature associated with the first sense material and the second indication of completion of etching the second etch material comprises a second optical signature associated with the second sense material, and wherein the first optical signature and the second optical signature can be detected by an optical detection component of the processing chamber.
2. The method of claim 1, wherein the indication of completion of etching of the second layer comprises a first optical signature associated with the first sense material, wherein the first optical signature is detected by an optical detection component of the processing chamber.
5. The method of claim 2, wherein the first optical signature corresponds to a wavelength of a first plurality of photons emitted by a first plasma of the first sense material and the second optical signature corresponds to a wavelength of a second plurality of photons emitted by a second plasma of the second sense material.
6. The method of claim 2, wherein the first optical signature corresponds to a wavelength of a plurality of photons emitted by a plasma of the first sense material.
6. The method of claim 1, wherein the first sense material and the second sense material comprise at least one of a silicon-based material, a copper-based material, or a tungsten-based material, and wherein the first sense material is comprised of a distinct material from the second sense material.
7. The method of claim 1, wherein the first sense material comprises at least one of a silicon-based material, a copper-based material, or a tungsten-based material
7. The method of claim 1, wherein the device further comprises a mask positioned on the second layer, wherein the mask defines one or more features to be etched onto the surface of the device.
8. The method of claim 1, wherein the device further comprises a mask positioned on the second layer, wherein the mask defines one or more features to be etched onto the surface of the device.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK et al (U.S. Patent Application 2020/0006100).
With regards to claim 1, Clark discloses causing a device to be placed in a processing chamber of an electronics processing system, wherein the device comprises a first layer (1304, 1306) deposited on a surface of the device (1302) and a second layer (1310, 1308) deposited on the first layer (1304, 1306), wherein the first layer comprises a first sense material (1304) deposited on a first portion of the surface and a second sense material (1306) deposited on a second portion of the surface, and wherein the second layer comprises a first etch material (1310) deposited on the first sense material (1304) and a second etch material (1312) deposited on the second sense material (1306) (Paragraphs [0247]-[0251], [0262]-[0269] Figures 13A-13E).
Clark does not explicitly disclose measuring, during an etch process performed for the device at the processing chamber, a first amount of time from an initiation of the etch process to a detection of a first indication of completion of etching of the first etch material, and a second amount of time from the initiation of the etch process to a detection of a second indication of completion of etching of the second etch material , wherein the etch process etches the second layer of the device based on an initial set of etch parameter settings; determining a first etch rate of the processing chamber, based on the first amount of time and a thickness of the second layer of the etched device, and a second etch rate of the processing chamber, based on the second amount of time and the thickness of the second layer of the etched device; determining, based on the first etch rate and the second etch rate, a selectivity of the etch process performed at the processing chamber; and determining, based on the selectivity of the etch process, an optimized set of etch parameter settings to be applied at the processing chamber during subsequent etch processes.
However, Clark discloses partially removing layer 1310 and etching layer 1308 wherein the etching process may include an atomic layer etch process and wherein the workpiece is measured and characterized to determine the results of the process including determining real time date including if additional etching is necessary, thickness, uniformity and if the target conditions are met and adjusting subsequent etching parameters to be used in additional etching process (Paragraphs [0268]-[00275]) which renders obvious measuring, during an etch process performed for the device at the processing chamber, a first amount of time from an initiation of the etch process to a detection of a first indication of completion of etching of the first etch material, and a second amount of time from the initiation of the etch process to a detection of a second indication of completion of etching of the second etch material , wherein the etch process etches the second layer of the device based on an initial set of etch parameter settings; determining a first etch rate of the processing chamber, based on the first amount of time and a thickness of the second layer of the etched device, and a second etch rate of the processing chamber, based on the second amount of time and the thickness of the second layer of the etched device; determining, based on the first etch rate and the second etch rate, a selectivity of the etch process performed at the processing chamber; and determining, based on the selectivity of the etch process, an optimized set of etch parameter settings to be applied at the processing chamber during subsequent etch processes.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method Clark to include the measuring and determining as rendered obvious by the general disclosure of Clark because the reference of Clark teaches that such measuring and determining allows for a workpiece to be corrected and/or may be used to alter parameters of subsequent steps for subsequent workpieces (Paragraph [0276]).
With regards to claim 2, the modified teachings of Clark renders obvious wherein the first indication of completion of etching the first etch material comprises a first optical signature associated with the first sense material and the second indication of completion of etching the second etch material comprises a second optical signature associated with the second sense material, and wherein the first optical signature and the second optical signature can be detected by an optical detection component of the processing chamber (Paragraphs [0016], [0121]-[0123], [0136], [0148]-[0149], [0187] [0269]-[0275], discloses using an optical system in order to get a optical signal and wherein during the etching of layer 1310 and 1308 measurements can be taken).
With regards to claim 7, the modified teachings of Clark render obvious wherein the device further comprises a mask positioned on the second layer, wherein the mask defines one or more features to be etched onto the surface of the device (Paragraph [0096]).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713